974 So. 2d 614 (2008)
Thomas DEMOGENES and Susan Demogenes, Appellants,
v.
ANDALUSIA HOMES, INC., Appellee.
No. 2D08-10.
District Court of Appeal of Florida, Second District.
February 27, 2008.
Robert T. Maher, Esquire, Fort Myers, for Appellants.
Robert D. Young, Esquire, Fort Myers, for Appellee.
PER CURIAM.
This is an appeal from an order compelling arbitration. The appellee has conceded error and acknowledged it waived arbitration by actively participating in the litigation, Accordingly, we reverse the order compelling arbitration and remand for further proceedings consistent with this opinion.
Reversed and remanded.
ALTENBERND, KELLY, and WALLACE, JJ., Concur.